Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19        PageID.2525    Page 1 of 29




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 AFT MICHIGAN,

               Plaintiff,

                                                Civil Case No. 17-13292
 v.                                             Honorable Linda V. Parker
                                                Mag. Judge Elizabeth A. Stafford
 PROJECT VERITAS, and
 MARISA L. JORGE,

           Defendants.
 ________________________________/

       AMENDED1 OPINION AND ORDER (1) GRANTING, IN PART, AND
          DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS
     (ECF NO. 74), AND (2) GRANTING, IN PART, AND DENYING, IN PART
           DEFENDANTS’ EMERGENCY MOTION REQUESTING
     AUTHORIZATION FOR AN INTERLOCUTORY APPEAL (ECF NO. 95)

         This action involves allegations of political espionage and an important,

 unresolved question of Michigan law concerning the protections afforded

 participants in a private conversation under the Michigan Eavesdropping statute

 (Mich. Comp. Laws § 750.539a et seq.). Plaintiff AFT Michigan (“AFT

 Michigan” or “AFT”) seeks injunctive relief, compensatory damages, and punitive

 damages against Defendants Project Veritas and Marisa L. Jorge (respectively,

 “PV” and “Jorge”) for their alleged acts of fraud, trespass, eavesdropping,


 1
   The Court amends its March 28, 2019 Opinion and Order (ECF No. 93) pursuant
 to Federal Rule of Civil Procedure 60(a).
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19        PageID.2526     Page 2 of 29




 misappropriation of trade secrets, and other violations of Michigan law. (See Sec.

 Am. Compl., ECF No. 72, PageID 2034.) Presently before the Court is

 Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint pursuant to

 Federal Rule of Procedure 12(b)(6), Mot. Dismiss, ECF No. 74, PageID 2071, and

 Defendants’ Emergency Motion Requesting Authorization for an Interlocutory

 Appeal, ECF No. 95. The matters being fully briefed, (ECF Nos. 74, 77, 80, 95, 98

 & 99), the Court is dispensing with oral arguments pursuant to Local Rule

 7.1(f)(2).

                                    I.    Background

        Plaintiff, the Michigan affiliate of the American Federation of Teachers, is a

 labor organization that, along with its affiliates, represents more than 35,000 public

 school employees. (See Sec. Am. Compl. ¶ 1, ECF No. 72 at 2, PageID 2036.)

 AFT Michigan alleges that Defendant Project Veritas implanted Defendant Jorge

 in its organization to covertly record its staff members’ conversations, distort and

 manipulate them, then release them to the public for the purpose of disparaging

 AFT. (See id. at 2–3.)

        AFT Michigan alleges that Defendant Jorge sought an internship with AFT,

 see id. at 4, and at the outset, Jorge misrepresented herself as, Marisa Perez, a

 student at the University of Michigan with the desire to teach in public schools.

 (See id. at 5.) AFT accepted Jorge and assigned her to projects related to her

                                           2
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19        PageID.2527    Page 3 of 29




 expressed interest in charter schools. (See id.) Over the course of three months,

 however, Jorge regularly sought information beyond her assignment: seeking

 “detailed information regarding grievances relating to employee discipline”,

 attending “bargaining sessions”, accessing without permission Plaintiff’s staff

 members’ offices, computers, files, and records, and accessing without

 authorization Plaintiff’s private and confidential databases, documents, and

 information. (Id. at 5–6, 8–9, 13.)

       Furthermore, AFT alleges that Jorge “employed a hidden camera [in a

 private office] to covertly record a private conversation with an AFT Michigan

 staff representative” during which they discussed the resolution of a matter related

 to teacher discipline with the goal of teaching Jorge how staff members provide

 assistance in those matters. (Sec. Am. Comp. ¶¶ 28–29, 32, ECF No. 72 at 7,

 PageID 2041.) Defendant Project Veritas later published portions of the recorded

 conversation (along with some of AFT’s confidential documents) on YouTube,

 editing the conversation allegedly to provide a false narrative as to AFT’s staff

 member’s role for the specific purpose of disparaging AFT Michigan. (See id. at 7–

 8.) Finally, Plaintiff’s staff members noticed Jorge carrying her cellular phone

 wherever she went and believed she recorded AFT staff members’ conversations

 and AFT’s meetings without permission. (See id. at 11, 13, 17; see also Dobbie

 Aff. ¶ 10, ECF No. 1-1 at 3, PageID 38.)

                                            3
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19       PageID.2528      Page 4 of 29




       AFT Michigan initiated this lawsuit, believing Defendants to be in

 possession of its proprietary and confidential information, in the Third Circuit

 Court for the County of Wayne, Michigan (Case No. 17-014348-CZ). (See Not.

 Removal, ECF No. 1, PageID 1.) Defendants removed the lawsuit to the Eastern

 District of Michigan based upon diversity jurisdiction. (See id.) Presently before

 the Court is Defendants’ Motion to Dismiss pursuant to Federal Rule of Civil

 Procedure 12(b)(6), Mot. Dismiss, ECF No. 74, PageID 2071, and Defendants’

 Emergency Motion Requesting Authorization for an Interlocutory Appeal, ECF

 No. 95. The matters being fully briefed, (ECF Nos. 74, 77, 80, 95, 98 & 99), the

 Court is dispensing with oral arguments pursuant to Local Rule 7.1(f)(2).

       Defendants’ Motion to Dismiss does little to refute the alleged conduct

 against them but repudiates Plaintiff’s claims as “no more than conclusory labels”.

 (Mot. Dismiss 1, ECF No. 74 at 1, PageID 2083.)

                       II.   Michigan’s Eavesdropping Statute

       Defendants contend that they are not liable under Michigan’s eavesdropping

 statute because Jorge was a participant to the private conversations she allegedly

 recorded. Defendants note that two past Michigan Court of Appeals decisions—

 Sullivan v. Gray, 117 Mich. App. 476, 324 N.W.2d 58 (1982) (2-1 decision) (per

 curiam) and Lewis v. LeGrow, 258 Mich. App. 175, 670 N.W.2d 675, 683–84

 (2003) (citing Sullivan’s holding that “a participant in a private conversation may

                                           4
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19        PageID.2529    Page 5 of 29




 record it without ‘eavesdropping’ ” but also noting “that eavesdropping is not at

 issue in this case.”)—provide some support to their claim that a participant in a

 private conversation who records it absent the consent of all other participants is

 not liable under Michigan’s eavesdropping statute (Mich. Comp. Laws § 750.539a

 et seq.).

        Given that the Court’s subject matter jurisdiction over this action is based on

 diversity, see 28 U.S.C. 1332(a)(1), the Court must apply Michigan law as

 determined by the Michigan Supreme Court. See Erie R.R. Co. v. Tompkins, 304

 U.S. 64, 78 (1938) (“[T]he law of the state shall be declared by its Legislature in a

 statute or by its highest court in a decision”). That court, however, has not

 specifically addressed the question presented here2. Accordingly, the Court “must

 predict how the [Michigan Supreme Court] would rule by looking to all the

 available data.” Stryker Corp. v. XL Ins. Am., 735 F.3d 349, 360 (6th Cir. 2012)

 (quoting Allstate Ins. Co. v. Thrifty Rent-A-Car Sys., Inc., 249 F.3d 450, 454 (6th


 2
   Dickerson v. Raphael, 461 Mich. 851, 601 N.W.2d 108 (1999) (unpublished table
 decision) (holding that a private conversation depends on an individual’s
 reasonable expectation of privacy, but also refusing to address whether the
 Michigan Court of Appeals properly construed other portions of the state’s
 eavesdropping statute); People v. Stone, 463 Mich. 558, 563, 621 N.W.2d 702
 (2001) (holding only that a conversation held on a cordless phone may be
 considered “private” because a participant could “reasonably expect[] to be free
 from casual or hostile intrusion or surveillance”); Bowens v. Ary, Inc., 489 Mich.
 851, 794 N.W.2d 842, 843 (2011) (memorandum) (finding only that “ ‘no
 reasonable juror could conclude that [the] plaintiffs had a reasonable expectation of
 privacy in the recorded conversation’ at issue”).
                                            5
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19        PageID.2530    Page 6 of 29




 Cir. 2001)) (emphasis added). The court may be guided by analogous decisions or

 dicta of the Michigan Supreme Court, decisions and dicta of other Michigan

 courts, restatements of law, law commentaries, and decisions from other

 jurisdictions. See, e.g., Bailey v. V & O Press Co., Inc., 770 F.2d 601, 604 (6th Cir.

 1985). In the absence of a decision by Michigan’s Supreme Court, the Michigan

 Court of Appeals decisions, although the starting point, are not controlling and

 may be disregarded by the Court if convinced that the Michigan Supreme Court

 would decide otherwise. See Grantham & Mann, Inc. v. Am. Safety Prod., Inc., 831

 F.2d 596, 608–09 (6th Cir. 1987) (citations omitted); see also West v. AT&T, 311

 U.S. 223, 237 (1940) (holding federal courts may disregard state appellate court

 decisions if convinced highest state court would decide otherwise). Therefore,

 Sullivan and Lewis, although instructive, are neither binding on the Court nor

 dispositive of the issue presented here.

                                            A.

 Michigan Comp. Laws (“MCL”) § 750.539c provides:

       Any person who is present or who is not present during a private

       conversation and who willfully uses any device to eavesdrop upon the

       conversation without the consent of all parties thereto, or who

       knowingly aids, employs or procures another person to do the same in

       violation of this section, is guilty of a felony punishable by

                                            6
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19        PageID.2531     Page 7 of 29




         imprisonment in a state prison for not more than 2 years or by a fine of

         not more than $2,000.00, or both.

 MCL § 750.539a(2) defines “eavesdropping” as meaning “to overhear, record,

 amplify or transmit any part of the private discourse of others without the

 permission of all persons engaged in the discourse.”

         The only three instances in which the Michigan Supreme Court has

 addressed the application of Michigan’s eavesdropping statute—Dickerson v.

 Raphael, 461 Mich. 851, 601 N.W.2d 108 (1999) (unpublished table decision);

 People v. Stone, 463 Mich. 558, 563, 621 N.W.2d 702 (2001); Bowens v. Ary, Inc.,

 489 Mich. 851, 794 N.W.2d 842, 843 (2011) (memorandum)—merely reinforce

 that the statutory prohibition against eavesdropping extends to “private

 conversations” in which “a person reasonably expects to be free from casual or

 hostile intrusion or surveillance.”3 Significantly, only one of the cases—Stone—is

 a published decision with any precedential value. Still, none have construed the

 portions of the statute that the Michigan Court of Appeals held as removing

 participants in a private conversation from the ambit of the statute’s eavesdropping

 prohibitions. Each, in applying the statute to the particular circumstances of its

 case, focused exclusively on the factual issue of whether the conversation had an

 expectation of privacy. See Dickerson, 601 N.W.2d at 108; Stone, 621 N.W.2d at


 3
     Supra note 1.
                                             7
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19        PageID.2532     Page 8 of 29




 704–06; Bowens, 794 N.W.2d at 843–44. With this foundation, the Court

 considers how the Michigan Supreme Court would construe the eavesdropping

 statute.

        When interpreting a statute, the Michigan Supreme Court’s primary goal is

 to give effect to the Michigan’s Legislature’s intent, which is primarily ascertained

 through the statute’s plain language. See Stone, 621 N.W.2d at 704 (citing People

 v. Money, 461 Mich. 325, 330, 603 N.W.2d 250 (1999)). “When that language is

 unambiguous, no further judicial construction is required or permitted, because the

 Legislature is presumed to have intended the meaning it plainly expressed.” Id.

 (emphasis added); see also Renown Stove Co. v. Unemployment Compensation

 Comm., 328 Mich. 436, 44 N.W.2d 1, 3 (1950) (holding referring to resources

 outside of the text, like dictionaries, is unnecessary when the Legislature’s intent

 can be determined from reading the statute itself). In construing the definition of

 “private conversation”, the Michigan Supreme Court recognized the Legislature’s

 intent, gleaned from the plain meaning of the defined terms in MCL § 750.539a, to

 protect “private” places and conversations, i.e., a place or conversation “reasonably

 expect[ed] to be free from casual or hostile intrusion or surveillance.” Stone, 621

 N.W.2d at 704–05.

        The majority in Sullivan, the Michigan appellate court that first construed

 the reach of the state’s prohibition against eavesdropping, believed that “the

                                           8
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19         PageID.2533    Page 9 of 29




 statutory language, on its face, unambiguously exclude[d] participant recording

 from the definition of eavesdropping by limiting the subject conversation to ‘the

 private discourse of others’ ”. 324 N.W.2d at 60. This Court is convinced,

 however, that Sullivan’s construction contravenes the Legislature’s intent made

 clear by the plain, unambiguous language of the statute.

       This Court is also convinced that the Michigan Supreme Court would decide

 in the same manner and apply the same construction advanced by Judge Brennan

 in his dissenting opinion in Sullivan. This Court unequivocally concurs with Judge

 Brennan’s dissenting opinion and adopts its rationale, which reasoned:

       On its face, the statute does not state that a person who is a party to the

       conversation cannot violate the statute. Rather, if the Legislature had

       intended that the statute not apply to participants, I think that it would

       have stated that intention in clear language. As a matter of fact, the very

       first phrase of the statute indicates that participants to the conversation

       can violate the statute: ‘Any person who is present . . .’ (emphasis

       added). If the Legislature intended to exclude participants, I think that

       it would have stated any person not a party to the conversation.

       Moreover, the statute also states that all participants in the conversation

       must consent to the overhearing, recording, amplifying or transmitting

       of the conversation. (emphasis added). To me, this plainly prohibits

                                           9
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19           PageID.2534   Page 10 of 29




        participants, as well as third parties, from the activities designated in

        the statute without disclosure to the other persons to the conversation

        that the conversation is being overheard, recorded, amplified or

        transmitted.

        Moreover, I think the fact that the Legislature even defined the word

        “eavesdropping” is significant. . . . [T]he Legislature did define

        eavesdropping, using the disjunctive “or”, as not only overhearing but

        also recording, amplifying or transmitting the conversation. Thus, to

        violate the statute, one needs only to overhear or record or transmit or

        amplify. This clearly indicates to me that the Legislature specifically

        prohibits conduct beyond the ordinary meaning of the word

        eavesdropping, by prohibiting conduct that not only could be

        accomplished by a third party but also by a participant.

        Further, the majority seems to focus on the phrase “private discourse of

        others”, contained in the definition, as supporting their conclusion that

        the statute does not apply to participants. By reading the phrase in

        context, with the definition substituted for the word eavesdrop in the

        statute, the majority's interpretation is not supported . . . .

        Moreover, the phrase is followed by the words “without the permission

        of all persons engaged in the discourse” (emphasis added), indicating

                                             10
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19        PageID.2535    Page 11 of 29




        that the unilateral recording of a conversation, unbeknownst to the

        others involved, is not permitted. Thus, reading the statute as a whole,

        I would find that a participant is prohibited from recording the private

        discourse of any other person involved in the conversation unless all

        persons consent. (emphasis added).

  Sullivan, 324 N.W.2d at 61–62 (Brennan, J., dissenting).

        Therefore, the “available data” leads this Court to conclude that the

  Michigan Supreme Court would not permit a participant or “any person present”

  or not present during a conversation, to which a participant has a reasonable

  expectation of privacy, to willfully use any device to overhear, record, transmit or

  amplify that conversation without the consent of “all parties thereto”. MCL §§

  750.539a, 750.539c (emphasis added). Accordingly, the Court will examine

  AFT’s eavesdropping claim in accordance with this opinion and conclusion.

                                III.   Standard of Review

        A motion to dismiss, pursuant to Federal Rule of Civil Procedure 12(b)(6),

  tests the legal sufficiency of the complaint. See RMI Titanium Co. v. Westinghouse

  Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996). Under Federal Rule of Civil

  Procedure 8(a)(2), a pleading must contain a “short and plain statement of the

  claim showing that the pleader is entitled to relief”. To survive a motion to

  dismiss, a complaint need not contain “detailed factual allegations,” but it must

                                           11
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19           PageID.2536     Page 12 of 29




  contain more than “labels and conclusions” or “a formulaic recitation of the

  elements of a cause of action . . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

  (2007). A complaint does not “suffice if it tenders ‘naked assertions’ devoid of

  ‘further factual enhancement.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

  (quoting Twombly, 550 U.S. at 557).

        As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

  motion to dismiss, a complaint must contain sufficient factual matter, accepted as

  true, to ‘state a claim to relief that is plausible on its face.’ ” Id. (quoting Twombly,

  550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

  content that allows the court to draw the reasonable inference that the defendant is

  liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

  plausibility standard “does not impose a probability requirement at the pleading

  stage; it simply calls for enough facts to raise a reasonable expectation that

  discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

        In deciding whether the plaintiff has set forth a “plausible” claim, the court

  must accept the factual allegations in the complaint as true. See Erickson v.

  Pardus, 551 U.S. 89, 94 (2007). This presumption, however, is not applicable to

  legal conclusions. See Iqbal, 556 U.S. at 678. Therefore, “[t]hreadbare recitals of

  the elements of a cause of action, supported by mere conclusory statements, do not

  suffice.” Id. (citing Twombly, 550 U.S. at 555).

                                             12
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19           PageID.2537     Page 13 of 29




                            IV.     Applicable Law & Analysis

                                  Count III: Eavesdropping4

          Although Michigan’s eavesdropping statute is criminal and punishable by

  imprisonment for up to two years and/or by a fine of up to $2,000.00, § 750.539h

  entitles a party upon which eavesdropping is practiced to three potential civil

  remedies: (1) an injunction prohibiting further eavesdropping, (2) actual damages,

  and (3) punitive damages as determined by the court or by a jury.

          Defendants argue that Plaintiff fails to allege all the requisite elements of the

  statute and fails to allege that Defendant Jorge eavesdropped on private

  conversations to which she was not a participant—as required by the Michigan

  Court of Appeals. This Court disagrees with the former argument and declines to

  apply the statutory construction that supports the latter.

          Accepting Plaintiff’s allegations as true, the Court finds that AFT has

  sufficiently demonstrated a violation of the eavesdropping statute, as predicted to

  be construed by the Michigan Supreme Court. The Court can reasonably infer

  from the alleged recording of her conversation with an AFT staff representative

  that Jorge violated the statute. If true, there is little doubt that Jorge willfully used

  some device to record a conversation reasonably expected to be free from intrusion

  or surveillance (having taken place in a private office concerning nonpublic


  4
      The Court addresses the claims in the order addressed in Defendants’ motion.
                                             13
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19        PageID.2538     Page 14 of 29




  information) without the consent of all other parties. Additionally, Defendant PV

  is found in violation of the statute as a party that “employ[ed] or procure[d]

  another person” to violate it. MCL § 750.539c.

        Furthermore, given that Jorge allegedly carried her cellular phone wherever

  she went, it is reasonable to infer that she also recorded conversations to which she

  was present but not a participant. The Defendants’ argument to the contrary rests

  solely on a presumption that Jorge was a participant in all conversations that she

  possibly recorded. These facts, however, are either wholly unknown or in dispute

  at this stage. Because the Court must examine claims in a light most favorable to

  Plaintiff and must draw all reasonable inferences in its favor, the Court concludes

  that Plaintiff has sufficiently alleged facts demonstrating a plausible claim against

  Defendants for eavesdropping under this theory as well. Therefore, the Court

  denies Defendants’ motion as to Count III of Plaintiff’s Second Amended

  Complaint.

                    Count VI: Misappropriation of Trade Secrets

        The actual or threatened misappropriation of trade secrets may be enjoined

  or affirmative acts may be compelled by court order to protect such secrets.

  Michigan’s Uniform Trade Secrets Act (“MUTSA”), MCL § 445.1901 et seq.

  (1998). A trade secret means information that both: (1) derives independent




                                            14
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19         PageID.2539    Page 15 of 29




  economic value, and (2) is the subject of efforts to maintain its secrecy. Id. §

  445.1902(d).

        Defendants contend that none of the private, confidential documents that

  Plaintiff has alleged to be removed from its offices and/or photographed by Jorge

  constitute trade secrets. Although Plaintiff has alleged that these documents were

  private, confidential, and kept in private storage, the Court agrees that they do not

  constitute trade secrets under Michigan law, and Plaintiff has not provided the

  Court authority demonstrating otherwise. Disclosure of Plaintiff’s confidential

  information and documents likely would cause harm to Plaintiff and its

  organization’s efforts; and Plaintiff has alleged a potential economic impact from

  the information’s disclosure. Still, Plaintiff has failed to demonstrate that any

  information has independent economic value and thereby failed to allege facts

  sufficient to support its misappropriation claim. Therefore, the Court grants

  Defendants’ motion as to Count VI of Plaintiff’s Second Amended Complaint.

             Count VII: Breach of Fiduciary Duty and Duty of Loyalty

        In Plaintiff’s Second Amended Complaint, Plaintiff alleges Defendant Jorge

  breached her fiduciary duty and duty of loyalty when she engaged in the following:

        a) accessing information outside her authorization;
        b) accessing information unrelated to her assignment; and
        c) securing and copying information not generally available to the
           public for the purpose of sharing that information with Defendant
           PV.

                                            15
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19           PageID.2540   Page 16 of 29




  (Sec. Am. Compl. ¶ 93, ECF No. 72.) However, the Court does not find Plaintiff’s

  fiduciary duty claim applies and declines to recognize a fiduciary duty in the

  context Plaintiff would like. Moross Ltd. P’ship v. Fleckenstein Capital, Inc., 466

  F.3d 508, 516 (6th Cir. 2006) (“ ‘A breach of fiduciary duty claim requires that the

  plaintiff reasonably reposed faith, confidence, and trust in the fiduciary.’ ” (citation

  omitted)). Jorge’s relationship with Plaintiff as an intern does not place Jorge in a

  position of sufficiently invested faith, confidence, and trust on behalf of Plaintiff.

  See, e.g., Dana Ltd. v. Am. Axle & Mfg. Holdings, No. 1:10-CV-450, 2012 U.S.

  Dist. LEXIS 90064, at *36 (W.D. Mich. June 29, 2012) (holding general rule that

  employer-employee relationship does not give rise to fiduciary relationship unless

  employee is high-level).

        On the other hand, the Court will recognize a duty of loyalty in this context.

  See,e.g., Wysong Corp. v. M.I. Indus., 412 F. Supp. 2d 612, 624 (E.D. Mich. 2005)

  (holding “[a]n employee breaches a duty of loyalty . . . by competing against his

  employer without fully disclosing the (sic) his interest in the competing

  enterprise”); see also Nedschroef Detroit Corp. v. Bemas Enters. LLC, 106 F.

  Supp. 3d 874, 883 (E.D. Mich. 2015) (holding Michigan “ ‘law will not permit an

  agent to act in a dual capacity in which his interest conflicts with his duty, without

  a full disclosure of the facts to his principal’ ” (citation omitted)).




                                              16
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19         PageID.2541     Page 17 of 29




        Defendants argue that both claims are in tort, which should be displaced by

  MUTSA because they arise from the same alleged acts that constitute

  misappropriation. However, MUTSA does not displace claims based on wrongful

  conduct independent of the misappropriation of trade secrets, and this has been

  recognized in relation to a breach of fiduciary duty and of the duty of loyalty. See

  Wysong, 412 F. Supp. 2d at 624. Given Plaintiff’s allegations that Jorge

  misrepresented herself, misused and mishandled confidential information, and

  failed to disclose that she worked with an organization whose interest conflicted

  with Plaintiff’s, the Court finds Jorge engaged in independent acts that serve to

  substantiate Plaintiff’s breach of duty of loyalty claim.5 Hence, the Court finds

  that Plaintiff has sufficiently alleged a plausible claim for breach of the duty of

  loyalty. Therefore, the Court denies Defendants’ motion as to Count VII of

  Plaintiff’s Second Amended Complaint.

                       Count I: Fraudulent Misrepresentation

        A claim of fraudulent misrepresentation requires Plaintiff to demonstrate:

        (1)    the defendant made a material representation;
        (2)    the representation was false;
        (3)    when the representation was made, the defendant knew that it
               was false, or made it recklessly, without knowledge of its truth,
               and as a positive assertion;

  5
    The same conclusion applies to Plaintiff’s additional tort claims under Michigan
  law: the Court finds Jorge engaged in independent acts that serve to substantiate
  Plaintiff’s fraudulent misrepresentation, trespass, eavesdropping, and civil
  conspiracy claims.
                                            17
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19          PageID.2542       Page 18 of 29




        (4)    the defendant made it with the intention that the plaintiff should
               act upon it; and
        (5)     the plaintiff acted in reliance upon the representation;
        (6)    the plaintiff thereby suffered injury.

  Roberts v. Saffell, 280 Mich. App. 397, 760 N.W.2d 715, 719 (2008). Plaintiff has

  alleged that: (1) Defendant Jorge misrepresented herself as Marisa Perez, (2) the

  representation was false, (3) it was made with knowledge of its falsehood, (4) with

  the intention that Plaintiff would rely on it, (5) Plaintiff relied upon the

  representation in hiring Jorge, and (6) Plaintiff suffered injury in terms of the

  negative economic and organizational impact caused by Jorge’s conduct. Thus, the

  Court finds that Plaintiff has sufficiently alleged a plausible claim for fraudulent

  misrepresentation. Therefore, the Court denies Defendants’ motion to dismiss

  Count I of Plaintiff’s Second Amended Complaint.

                                   Count II: Trespass

        “A trespass is an unauthorized invasion upon the private property of

  another.” Am. Transmission, Inc. v. Channel 7 of Detroit, Inc., 239 Mich. App.

  695, 609 N.W.2d 607, 613 (2000). Acknowledging that consent is a complete

  defense to trespass, the parties argue over whether Plaintiff’s consent is invalidated

  by Jorge’s misrepresentations. The Court agrees with Plaintiff’s interpretation of

  Am. Transmission in that, under the circumstances of that case, consent was not

  invalidated because the defendant only accessed areas that were open to the public.

  Here, Plaintiff has alleged that Jorge accessed Plaintiff’s private offices,
                                             18
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19         PageID.2543    Page 19 of 29




  computers, and files that were not readily accessible or readily available to either

  her or the public, and she did so under the guise of her fraudulent

  misrepresentations. For this reason, the Court finds that Plaintiff has sufficiently

  alleged a plausible claim of trespass. Therefore, the Court denies Defendants’

  motion as to Count II of Plaintiff’s Second Amended Complaint.

                             Count IV: Larceny by Trick

        Larceny by trick is a criminal offense codified in the Michigan Penal Code.

  See MCL § 750.356. Plaintiff has failed to provide the Court with authority

  demonstrating that this offense has a private right of action with a civil remedy.

  As such, the Court does not find this offense applicable under the present

  circumstances. Plaintiff argues that the offense is recognized as actionable under

  the doctrine of common law fraud. However, Plaintiff has already pled fraud as an

  independent cause of action. Plaintiff is free to argue this theory of fraud under

  that claim. Consequently, the Court grants Defendants’ motion to dismiss Count

  IV of Plaintiff’s Second Amended Complaint.

                              Count V: Civil Conspiracy

        As Defendants’ stated in their motion, an action for civil conspiracy must be

  supported by an underlying actionable tort. Cleary Tr. v. Muzyl Tr., 262 Mich.

  App. 485, 686 N.W.2d 770, 786 (2004), overruled on other grounds by Titan Ins.

  Co. v. Hyten, 491 Mich. 547, 817 N.W.2d 562 (2012). Given that the Court has

                                            19
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19          PageID.2544    Page 20 of 29




  permitted several of Plaintiff’s tort claims to survive dismissal in addition to

  Plaintiff’s allegation that both Defendants agreed and planned to commit the

  alleged torts, the Court finds that Plaintiff has sufficiently alleged a plausible claim

  of civil conspiracy. Therefore, the Court denies Defendants’ motion as to Count V

  of Plaintiff’s Second Amended Complaint.

            Count VIII: Unlawful Interception of Oral Communications

        “[A]ny person whose wire, oral, or electronic communication is intercepted,

  disclosed, or intentionally used in violation of [the Wire and Electronic

  Communications Interception and Inception of Oral Communications Act] . . . may

  in a civil action recover from the person or entity . . . which engaged in that

  violation.” 18 U.S.C. § 2520. Because Plaintiff has alleged that Jorge recorded

  private conversations, accessed Plaintiff’s staff members’ computers, and stole

  and/or photographed confidential documents, the Court finds that Plaintiff has

  sufficiently alleged a plausible claim for violations of the Communications Act.

  See 18 U.S.C. § 2511 (“any person who . . . intercepts . . . any wire, oral, or

  electronic communication . . . [or] discloses . . . to any other person the contents of

  any wire, oral or electronic communication . . . shall be punished”). Therefore, the

  Court denies Defendants’ motion as to Count VIII of Plaintiff’s Second Amended

  Complaint.

                 Count IX: Electronic Communications Privacy Act

                                            20
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19          PageID.2545     Page 21 of 29




        The Electronic Communications Privacy Act (“ECPA”) applies to electronic

  communication service providers. 18 U.S.C. § 2701 (makes unlawful access

  without authorization to a “facility through which an electronic communication

  service is provided”). Defendants provided persuasive authority demonstrating

  that a “facility” is not a computer and stored emails or documents on a computer

  do not constitute “electronic storage”. Theofel v. Farey-Jones, 359 F.3d 1066, 1075

  (9th Cir. 2004). The Act applies more specifically to Internet Service Providers.

  Id. Concluding the Act inapplicable, the Court finds that Plaintiff has failed to

  sufficiently allege a plausible ECPA claim. Therefore, the Court grants

  Defendants’ motion to dismiss Count IX of Plaintiff’s Second Amended

  Complaint.

        For the reasons stated, the Court grants, in part, and denies, in part,

  Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint.

                                 Standing and Damages

        To have Article III standing, a plaintiff must suffer an injury that is

  “concrete, particularized, and actual or imminent; fairly traceable to the challenged

  action; and redressable by a favorable ruling.” Monsanto Co. v. Geertson Seed

  Farms, 561 U.S. 139, 130 S. Ct. 2743, 2752 (2010). The Court recognizes that

  Plaintiff has standing to bring this action because of its substantial interest in

  protecting the private and confidential nature of its work, offices, and staff as a

                                             21
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19          PageID.2546    Page 22 of 29




  labor union. Lansing Sch. Educ. Ass’n v. Lansing Bd. of Educ., 487 Mich. 349, 792

  N.W.2d 686, 700 (2010) (holding labor organizations have standing to bring

  actions where they have “a substantial and distinct interest”). Furthermore,

  Defendants’ alleged conduct was aimed at AFT Michigan as an organization.

  Although its staff members may be personally affected and/or susceptible to injury

  caused by Defendants’ alleged conduct, the primary injury is to AFT Michigan as

  an organization. Thus, the Court recognizes Plaintiff’s claimed injuries caused by

  Defendants’ alleged conduct, and therefore concludes Plaintiff has standing to

  bring this action.

        Given that the Court recognizes Plaintiff’s claimed injuries, it finds that

  Plaintiff has sufficiently alleged damages. See Memphis Cmty. Sch. Dist. v.

  Stachura, 477 U.S. 299, 307–11 (1986) (generally in tort “compensatory damages

  may include not only . . . monetary harms, but also . . . ‘impairment of reputation . .

  . personal humiliation, and mental anguish and suffering.’ ” and “[w]hen a plaintiff

  seeks compensation for an injury that is likely to have occurred but difficult to

  establish, some form of presumed damages may possibly be appropriate.”); see

  also In re Bradley Estate, 494 Mich. 367, 835 N.W.2d 545, 562 (2013) (“ ‘tort

  liability’ . . . encompasses all legal responsibility arising from noncontractual civil

  wrongs for which a remedy may be obtained in the form of compensatory

  damages.”).

                                            22
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19         PageID.2547     Page 23 of 29




                  V.    Certification of Issues for Interlocutory Appeal

        Defendants moved this Court, pursuant to 28 U.S.C. § 1292(b), to grant a

  certificate of appealability authorizing them to file an application for immediate

  interlocutory appeal of this Court’s March 28, 2019 Opinion and Order Granting,

  in part, and Denying, in part, Defendants’ Motion to Dismiss, ECF No. 93. (ECF

  No. 95.) Defendants request that this Court certify four questions for appeal: (1)

  whether Michigan’s eavesdropping statute, Mich. Comp. Laws § 750.539a et seq.,

  may prohibit a person from recording, without the consent of all parties thereto,

  private conversations to which she is a party; (2) whether the federal wiretapping

  statute, 18 U.S.C. § 2510 et seq., may prohibit a person from recording

  conversations to which she is a party; (3) whether the federal wiretapping statute

  requires that the recording in violation of the statute be done “for the purpose of

  committing a criminal or tortious act” to be actionable, and (4) whether accessing

  someone else’s computer and taking or photographing confidential documents

  constitute a criminal or tortious act.

        A district court’s decision to certify issues for interlocutory appeal is

  governed by 28 U.S.C. § 1292(b), which provides:

        When a district judge, in making in a civil action an order not otherwise

        appealable under this section, shall be of the opinion that such order

        involves a controlling question of law as to which there is substantial

                                            23
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19          PageID.2548      Page 24 of 29




        ground for difference of opinion and that an immediate appeal from the

        order may materially advance the ultimate termination of the litigation,

        he shall so state in writing in such order. The Court of Appeals which

        would have jurisdiction of an appeal of such action may thereupon, in

        its discretion, permit an appeal to be taken from such order. . . .

  28 U.S.C. § 1292(b).

        When exercising this discretion, this Court must heed the Sixth

  Circuit Court of Appeals' warning that interlocutory review should be

  “granted sparingly and only in exceptional cases.” In re City of Memphis,

  293 F.3d 345, 350 (6th Cir. 2002).

        Considering the four issues Defendants seek certification to appeal,

  the Court finds that only one is appropriate for appeal at this time.

  Defendant’s second and third issues raise no questions of law. Sixth Circuit

  precedent is clear regarding the circumstances by which a participant in a

  conversation may violate 18 U.S.C. § 2511: “when a communication is

  intercepted . . . by a participant in the conversation, that interception only

  violates the statute if it ‘is intercepted for the purposes of committing a

  criminal or tortious act in violation of the Constitution or laws of the United

  States or any State.’ ” Ferrara v. Detroit Free Press, Inc., No. 00–1243,

  2002 WL 31688870, **2 (6th Cir. Nov. 22, 2002) (citing 18 U.S.C. §

                                             24
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19           PageID.2549     Page 25 of 29




  2511(2)(d)). Furthermore, Defendant’s fourth issue is not a question of law

  but a question of fact. In accordance with this Court’s March 28, 2019

  Opinion and Order and the instant Amended Opinion and Order, there

  remains four other causes of action—fraudulent misrepresentation, trespass,

  civil conspiracy and breach of duty of loyalty—that might serve as the

  requisite tortious act. The Court’s articulation of the alleged conduct is not

  to be interpreted as a conclusion of law, but as a statement of allegations, in

  addition to Plaintiff’s other allegations, that sufficiently allege a plausible

  tortious claim with respect to Plaintiff’s remaining causes of action.

  Whether Plaintiff can demonstrate that the alleged conduct sufficiently

  satisfies all of the elements of those causes of action is a question of fact not

  warranting appellate review. Moreover, whether Plaintiff can demonstrate

  that a recording was made for the purpose of committing an alleged tort is

  also a question of fact not warranting appellate review.6

        The Court is of the opinion that Defendants’ first issue regarding

  Michigan’s eavesdropping statute is appropriate for appeal at this time. As a

  Court sitting in diversity, Michigan law, as determined by the Michigan



  6
   The Court highlights that its March 28, 2019 Opinion and Order and the instant
  Amended Opinion and Order resolve a motion to dismiss wherefore Defendants
  will have another opportunity prior to trial, e.g., motions for summary judgment, to
  challenge Plaintiff’s ability to sufficiently prove its claims.
                                              25
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19          PageID.2550     Page 26 of 29




  Supreme Court, is to be applied. See Erie, 304 U.S. at 78. Because the

  Michigan Supreme Court has not addressed the specific question raised here,

  a question of law exists. The Court is convinced that this question is

  “controlling” because it could “materially affect the outcome of litigation”

  as it directly affects Defendants’ potential liability with regard to the

  eavesdropping statute itself and Plaintiff’s remaining claims. See In re Baker

  & Getty Fin. Servs., Inc., 954 F.2d 1169, 1173 n.8 (6th Cir. 1992); see also

  Wang v. General Motors, LLC, No. 18-10347, 2019 WL 1950185, at *2

  (E.D. Mich. May 2, 2019) (“[s]uch a ruling would significantly narrow the

  scope of this litigation. Thus, the Court finds the first factor met for

  certifying the matter”).

        Additionally, the Court finds that there is a substantial ground for

  difference of opinion. First, this is evidenced by Sullivan, the 2-1 split, per

  curiam Michigan Court of Appeals decision that excludes participants in a

  private conversation from the ambit of the eavesdropping statute’s

  prohibitions. See Sullivan, 324 N.W.2d 58. This Court also recognizes that

  although it “may refuse to follow intermediate appellate court decisions

  [when] persuaded that they fail to reflect state law correctly”, generally a

  state rule should not be rejected even if found to be “unsound.” Ziebart

  Intern. Corp. v. CAN Ins. Companies, 78 F.3d 245, 251 (quoting FL

                                             26
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19         PageID.2551     Page 27 of 29




  Aerospace v. Aetna Casualty & Sur. Co., 897 F.2d 214, 218–19 (6th Cir.

  1990)). This Court is persuaded that, if presented with the question, the

  Michigan Supreme Court would conclude Michigan’s eavesdropping statute

  to be unambiguous on its face and to allow an action to be brought against

  “[a]ny person who is present or who is not present during a private

  conversation,” that is, participants and non-participants. Arguably, there is a

  scenario in which a person could be present but not participating in a private

  conversation, but this results in a puzzling conundrum: that a person who is

  present and participating is permitted to record a private conversation

  without the consent of the other parties, while a person who is present and

  not participating is prohibited from doing so. Regardless, the Court believes

  that there is a substantial ground for difference of opinion.

        Finally, the third certification requirement is met “when it ‘saves

  judicial resources and litigant expense.’ ” Wang, 2019 WL 1950185, at *2

  (citing Newsome v. Young Supply Co., 873 F. Supp. 2d 872, 878 (E.D. Mich.

  2010) (quoting West Tennessee Chapter of Associated Builders and

  Contractors, Inc. v. City of Memphis, 138 F. Supp. 2d 1015, 1026 (W.D.

  Tenn. 2000))). If the Sixth Circuit disagrees with this Court’s ruling on the

  issue presented, Plaintiff’s eavesdropping claim might be subject to

  dismissal. Thus, the third requirement is satisfied.

                                            27
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19       PageID.2552    Page 28 of 29




        Therefore, the Court concludes that Defendants’ first issue regarding

  Michigan’s eavesdropping statute deserves interlocutory review pursuant to

  28 U.S.C. § 1292(b).

                                    VI.    Conclusion

        Accordingly,

        IT IS ORDERED, that Defendants’ Motion to Dismiss (ECF No. 74) is

  GRANTED, IN PART, AND DENIED, IN PART in accordance with this

  opinion and order;

        IT IS FURTHER ORDERED, that Counts IV, VI, and IX of Plaintiff’s

  Second Amended Complaint are DISMISSED WITH PREJUDICE; and

        IT IS FURTHER ORDERED, that Counts I, II, III, V, VII, and VIII of

  Plaintiff’s Second Amended Complaint survive dismissal.

        IT IS FURTHER ORDERED, that Defendants’ Emergency Motion

  Requesting Authorization for an Interlocutory Appeal (ECF No. 95) is

  GRANTED, IN PART, AND DENIED, IN PART in accordance with this

  opinion and order;

        IT IS FURTHER ORDERED, that all proceedings in this case are

  STAYED until the resolution of Defendants’ interlocutory appeal to the Sixth

  Circuit Court of Appeals. To avoid administrative difficulties, the Clerk shall




                                           28
Case 4:17-cv-13292-LVP-EAS ECF No. 104 filed 06/14/19        PageID.2553     Page 29 of 29




  CLOSE this case for statistical purposes only. Nothing in this decision or in the

  related docket entry shall be considered a dismissal or disposition of this matter.

        IT IS SO ORDERED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE


   Dated: June 14, 2019




                                           29
